The proper disposition of this appeal is clearly and completely ruled by the decisions and opinions of the Austin Court of Civil Appeals in Shell Petroleum Corporation v. Tippett, 103 S.W.2d 448, in *Page 975 
which a writ of error was refused by the Supreme Court, and Stanolind Oil Gas Co. v. H. P. Allison, 121 S.W.2d 480. The cases cited are directly in point and support the view that appellant should recover upon the three theories relied upon by it, and that the defensive issues urged by the defendant are without merit.
In view of the opinions rendered in those cases and the action of the Supreme Court in refusing a writ of error in the case first cited, it would serve no purpose whatever to discuss the matter. It follows that the judgment should be reversed and here rendered in favor of appellant for $1632, with interest from February 1, 1934, as prayed by plaintiff. It is so ordered.
Reversed and rendered.